UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 99-7624



LEE WAYNE HUNT,

                                                   Plaintiff - Appellant,

           versus


STEPHEN   COLLINS;    R.   ANDERSON;   PATRICIA   L.
CHAVIS,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-619-5-BO)


Submitted:   February 10, 2000                    Decided:   March 7, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lee Wayne Hunt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lee Wayne Hunt, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999) and

denying his motion to amend or reconsider.     Hunt also has moved

this court to issue a certificate of probable cause to appeal.   We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous. Accordingly, we deny the motion for

probable cause to appeal and dismiss the appeal on the reasoning of

the district court.    See Hunt v. Collins, No. CA-99-619-5-BO

(E.D.N.C. Oct. 21 & Nov. 15, 1999).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                2